Citation Nr: 1435616	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-10 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1960 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2014, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDING OF FACT

The Veteran does not have a current diagnosis of an acquired psychiatric disorder.


CONCLUSION OF LAW

Criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, August 2007 letter, sent prior to the initial unfavorable decisions issued in October 2007 advised the Veteran of the evidence and information necessary to substantiate his service connection claim and establish a disability rating and effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records.  The Veteran's representative stated there are no post-service treatment records for the Veteran's claimed acquired psychiatric disorder.

The Board notes that a VA Compensation and Pension examination was not done on the issue of service connection for an acquired psychiatric disorder.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of a disability; (2) establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is no contemporaneously written record of an acquired psychiatric condition during the Veteran's service and no diagnosis of an acquired psychiatric condition post-service.  Remand for a VA examination is therefore not needed.

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).
The Veteran claims entitlement to service connection for an acquired psychiatric disorder.

There is no evidence that the Veteran has a current diagnosis of an acquired psychiatric disorder.  A review of the Veteran's VA treatment records during the relevant appeals period shows no diagnosis of or treatment for an acquired psychiatric disorder.  

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Id.  

To the extent that the claimant himself suggests that he has an acquired psychiatric disorder, an acquired psychiatric disorder is not a simple medical condition capable of lay observation or diagnosis.  And it is not argued or shown that the claimant, as a lay person, is qualified through specialized education, training, or experience to diagnose a psychiatric disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board consequently finds that the claimant's contention that he currently suffers from an acquired psychiatric disorder is not competent and is in turn of no probative value.  See Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007).

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for an acquired psychiatric disorder is denied.


REMAND

The Veteran maintains that service connection is warranted for his bilateral hearing loss disability.   

The Board observes that the Veteran was provided VA examinations in November 2010 and January 2011.  Due to an unsuccessful hearing test at the November 2010 VA examination, the examiner was unable to provide an opinion as to the effects of military noise exposure on the Veteran's hearing.  The January 2011 VA examination showed that the Veteran had bilateral hearing loss for VA purposes.  The January 2011 VA examiner opined that the Veteran's hearing loss is not at least as likely as not related to military noise exposure, but more likely due to the aging process.  His rationale was that the service treatment records showed the whisper voice tests on the enlistment and separation examinations were normal and that the Veteran was not involved in combat and his routine duties would not have exposed him to excessive noise on a routine basis. 

The Board notes that the VA examiner may not have taken into account the naval gun fire noise to which the Veteran would have been exposed during training, as well as the exposure to noise from pain removal equipment as described at his hearing.  In view of that another examination should be conducted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 

Additionally, any subsequent relevant VA and non-VA medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his bilateral hearing loss that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or non-VA medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service acoustic trauma and problems hearing.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination, the report from which should include an opinion regarding entitlement to service connection for bilateral hearing loss.  The claims folder should be provided to the examiner.  

After examining the Veteran, and undertaking any indicated tests, the examiner is asked to opine as to whether it is at least as likely as not that any current hearing loss is related to or had its onset in service.

In offering this opinion, the examiner should acknowledge and discuss the Veteran's report as to his excessive noise exposure in service from periodic naval gunfire training and paint removal equipment.  The examiner also should acknowledge and discuss the Veteran's normal whisper test at his enlistment and separation examinations in service; his post-service work history and noise exposure; the lapse in time between the Veteran's departure from service and his complaints, symptoms, or diagnosis of hearing impairment; and the effect of the aging process on his hearing loss.

All opinions expressed should be accompanied by supporting rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, that should be explained. 

4.  Then, the RO shall readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


